DETAILED ACTION

    Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the scope of the disclosure, thus requiring further search and/or consideration. Accordingly, as a result of newly added prior art reference(s), the previous objection to claim 5 in the Office action dated April 2, 2020, in which allowable subject matter had been indicated, is hereby withdrawn.

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2018/0113525 A1 (“Kweon”) in view of US Patent 10305063 B2 (“Kuroki”) in view of  US Patent Publication 2016/0276611 A1 (“Oooka”).

Re Claim 1:  Kweon discloses a transparent electrode 100 (FIG. 1, [0030-0033]) having a laminate structure of: 
a metal oxide layer 30 having  a structure and an electroconductivity, and 
a metal nanowire layer 20; and 


    PNG
    media_image1.png
    289
    375
    media_image1.png
    Greyscale

Kweon is silent regarding the claimed limitation of metal oxide layer having an amorphous structure.

Kuroki teaches a metal oxide layer having an amorphous structure (col. 16, lines 25-30). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal oxide layer in Kweon in order include a metal oxide layer having an amorphous structure as taught in Kuroki because of increased flexibility and smoothness of the metal oxide layer (col 16, lines 50-64).  

Kweon is silent regarding the claimed limitation further comprising an auxiliary metal wiring which covers a part of said metal nanowire layer or of said metal oxide layer and which is connected to said metal nanowire layer.

Oooka shows in Fig. 4D, a transparent electrode 4 (=”4A/4B/4C”, [0016]) comprising an auxiliary metal wiring 12 (=”conductive layer”, [0039]) which covers a part of a metal nanowire layer 4A/4B or a metal oxide layer 4A/4B and which is connected to said metal nanowire layer 4A/4B [0019].  Oookafurther teaches wherein the conductive elements 12, 51a, and 6a interconnect adjacent photoelectric conversion elements (see 3A and 3B).


    PNG
    media_image2.png
    229
    361
    media_image2.png
    Greyscale

Since Kweon teaches wherein the “…transparent electrode 100 may include additional layers, depending on the application” [0032] and multiple electrodes [0051] , it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent electrode of Kweon by adding metal wiring layers in a manner as exemplified by Oooka  in order to compose an embodiment  further comprising an auxiliary metal wiring which covers a part of said metal nanowire layer or of said metal oxide layer and which is connected to said metal nanowire layer because Oooka obtains high light transmittance and low sheet resistance [0020].
 

Kweon is silent regarding the claimed limitation wherein said metal oxide layer has a larger surface resistance than said metal nanowire layer.

Kuroki suggests an embodiment wherein a metal oxide layer (col 16, lines 1-3) has a larger surface resistance than a thin metal line (=”metal nanowire layer”) (col 7, lines 50-53).  

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kweon and Kuroki in order to compose an embodiment wherein said metal oxide layer has a larger surface resistance than said metal nanowire layer in Kweon because Kuroki improves low resistance (col 7, lines 40-42).

Re Claim 2:  Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.
Kweon further discloses the claimed limitation wherein said metal oxide layer 30 has continuity.  

Re Claim 3:  Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.

Kweon as modified by Oooka further discloses wherein said auxiliary metal wiring 12 is connected also to said metal oxide layer [0019].  

Re Claim 6: Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.

Kweon further discloses the claimed limitation wherein said metal oxide layer 30 comprises indium-tin complex oxide or aluminum-zinc complex oxide [0042].  
  
Re Claim 7:  Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.

Kweon further discloses the claimed limitation wherein said metal nanowire layer 20 comprises silver or silver alloys [0037].  

Re Claim 9:  Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.

Kweon as modified by Oooka further discloses a device (FIG. 4D) comprising:
the transparent electrode 4A/4B according to claim 1,
an active layer 51A/52A/53A, and
a counter electrode 6A/6B.

    PNG
    media_image3.png
    263
    417
    media_image3.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kweon in view of Kuroki in view of Oooka as applied to claim 1 and further in view of US Patent 8557877 B2 (“Mukhopadhyay”).

Re Claim 4: Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.

Kweon is silent regarding the claimed limitation wherein said metal nanowire layer and said auxiliary metal wiring are covered with an insulating layer of polymer or of insulating metal oxide.  

Mukhopadhyay teaches an embodiment having a transparent electrode 3 (e.g., “metal nanowire layer”) covered by an insulating layer (=”AR coating” (col 6, lines 4-18)) of polymer (col 4, lines 34-51) or of insulating metal oxide (FIG. 2).


    PNG
    media_image4.png
    361
    391
    media_image4.png
    Greyscale


(col 5, lines 39-44).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kweon in view of Kuroki in view of Oooka as applied to claim 1 and further in view of US Patent Publication 2015/0280026 A1 (“Di”).

Re Claim 8: Kweon in view of Kuroki in view of Oooka disclose claim 1 in the manner as described above.

Kweon is silent regarding the claimed limitation furthermore comprising a graphene layer placed between said metal oxide layer and said metal nanowire layer. 

Di illustrates embodiments including an arrangement having a graphene layer 41 place between a cell unit 3 (=”metal oxide layer”, [0050]) and a metal nanowire layer 42 [0048]. Re-arranging layers in Kweon is obvious.

    PNG
    media_image5.png
    202
    378
    media_image5.png
    Greyscale
 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kweon and Di in order to compose an (e.g., shield layer) has been recognized to be a motivation to combine MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Charles N. Ausar-El/
Examiner
Art Unit 2819
3/12/21




/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819